UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 HYE SUN KANG,                                                  :   DOC #:
                                                                :   DATE FILED: 12/09/2019
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-11682 (VEC)
                                                                :
                                                                :        ORDER
 L’OREAL USA, INC., AND                                         :
 BLOOMINGDALE’S, INC.,                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 19, 2019, Plaintiff moved for contempt or sanctions pursuant

to Rule 45(g) of the Federal Rules of Civil Procedure, against a non-party, Janai Edwards, Pl.

Mem. of Law (Dkt. 49) at 6;

        WHEREAS Ms. Edwards failed to appear for a deposition despite having been served

with a subpoena noticing the deposition, which was to take place on October 28, 2019, at 10:00

A.M., see Kim Decl. (Dkt. 50), Exs. F, G;

        WHEREAS on November 20, 2019, the Court ordered Ms. Edwards to file an opposition

to Plaintiff’s motion, no later than December 4, 2019, if she is unable to agree on a time and

place for the deposition, Dkt. 53;

        WHEREAS Plaintiff has filed proof of service of the Court’s Order, Dkt. 57; and

        WHEREAS the Court has not been informed of a resolution, and no opposition to

Plaintiff’s motion has been received from Ms. Edwards;

          IT IS HEREBY ORDERED THAT non-party witness Janai Edwards shall appear for a

deposition not later than December 31, 2019, at a time and place mutually agreeable to the

parties and Ms. Edwards. Ms. Edwards is warned that her failure to comply with this Order may

                                                   Page 1 of 2
subject her to sanctions pursuant to Rule 45(g) of the Federal Rules of Civil Procedure, including

an order by the Court that she pay Plaintiff’s reasonable expenses, including attorney’s fees,

caused by her failure to comply with the subpoena and the Court’s order(s). Ms. Edwards’ non-

compliance may also result in a finding of contempt and subject her to arrest.

       The Clerk of Court is respectfully requested to terminate the pending motion at docket

entry 48. The Clerk is further instructed to mail a copy of this Order to Janai Edwards at 634

SHEPHERD AVE, BROOKLYN, NY 11208, which Plaintiff has represented to be Ms.

Edwards’ last known address.



SO ORDERED.
                                                          ________________________
Date: December 9, 2019                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                           Page 2 of 2
